MORRISON, Judge.
The offense is robbery; the punishment, 30 years in the penitentiary. Our prior opinion is withdrawn, and the following is substituted in lieu thereof.
There are no formal or informal bills of exception in the record.
According to the testimony of Mark H. Reynolds, checker at the Park-It Market, 4420 Worth Street, Dallas, Texas, on March 2, 19.63, at approximately 8:30 p. m., the appellant came into the store with a gun in his belt; handed Mr. Reynolds a sack, demanded the money in the cash register and obtained $170.00.
On March 26] 1963, Officers W. F. Gentry and A. R. Brock apprehended the appellant who was carrying the gun used in the-robbery arid had loóse money stuffed under his shirt. After apprehension,' appellant gave a voluntary statement which was admitted into evidence without objection. Appellant did not testify or offer any evidence in his behalf.
Appellant first contends that the testimony of Officer Gentry to the’ effect that he made a turn in the middle of the street, picked up a citizen with whom he had a conversation, and then made a radio broadcast that resulted in the apprehension of ap,-pellant, conveyed the impression to the jury that appellant had committed robberies other than the one for which he was on trial. Complaint is also made of the .fact that nowhere in the testimony of Officer Gentry concerning finding loose bills upon appellant’s person at 'the time of his arrest 'was it established that the money had been taken in the robbery for which he wás on triai. . '
At the time such testimony was admitted no objections were made, therefore, nothing is presented for review.
We find the evidence sufficient to sustain, the judgment. There . being, no errors reflected, the judgment is affirmed, and appellant’s motion for 'rehearing is overruled. ■ ■